Hill, O. J.
1. Tlie written requests to charge so far as applicable, are fully and clearly covered by the general instructions to the jury.
2. The excerpts from the charge of the court, considered in connection with the charge as a whole, contain no error.
3. The law of comparative negligence and consequent diminution of damages, embodied in the Civil Code (1910), § 2781, was correctly charged, and the size of the verdict indicates that it was applied to the evidence by the jury, favorably to the defendant.
4. No error appears, and the evidence fully supports the verdict.

Judgment affirmed.